     Case 2:19-cv-00016-KJM-DMC Document 34 Filed 05/11/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8    MARIO BATTON,                              )        Case №: 2:19-cv-00016-KJM-DMC
                                                 )
 9                   Petitioner,                 )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    JOE LIZARRYA,                              )
                                                 )
12                   Warden,                     )
                                                 )
13
14          The court appointed the Federal Defender in this case. The Federal Defender has
15   determined that a panel attorney should be appointed. Meredith Fahn is appointed to represent
16   the above defendant in this case effective nunc pro tunc to March 6, 2020.
17           This appointment shall remain in effect until further order of this court.
18   DATED: May 11, 2020.
19
20
21
22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                         1
